Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Tatyana Usyk,
Petitioner,
v.
The Inspector General.
Docket No. C-15-612
Decision No. CR3811

Date: April 24, 2015

DECISION

I sustain the determination of the Inspector General (1.G.) to exclude Petitioner, Tatyana
Usyk, from participating in Medicare and other federally funded health care programs.
However, I reduce the exclusion imposed by the I.G. from 10 years to seven years in light
of the substantial cooperation that Petitioner gave to prosecuting authorities.

I. Background

Petitioner requested a hearing to challenge the I.G.’s determination to exclude her. The
LG. filed a brief, a reply brief, and seven exhibits that are identified as LG. Ex. 1 —1.G.
Ex. 7. Petitioner filed a brief and no exhibits. I admit the I.G.’s exhibits into the record.
Neither party requested an in-person hearing.

IL. Issues, Findings of Fact and Conclusions of Law

A. Issues

The issues are whether: the I.G. is mandated to exclude Petitioner; and the 10-year
exclusion imposed by the I.G. is reasonable.
B. Findings of Fact and Conclusions of Law

The L.G. excluded Petitioner pursuant to the provisions of section 1128(a)(3) of the Social
Security Act (Act). This section mandates the exclusion of any individual who is
convicted of a felony occurring after August 21, 1996, in connection with the delivery of
a health care item or service or with respect to any act or omission in a health care
program other than Medicare or a State Medicaid program, operated by or financed in
whole or in part by any federal, state, or local government agency, relating to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct.

The evidence offered by the I.G. and not rebutted by Petitioner proves that, on November
14, 2013, Petitioner pled guilty to a federal felony offense consisting of conspiracy to
commit health care fraud. I.G. Ex. 2. She was part of an elaborate and, for a time, highly
successful conspiracy to defraud health care insurers by providing claims to those
insurers for items or services that were not provided at all or that were not medically
necessary. I.G. Ex. 3. Petitioner worked as a receptionist for two medical clinics that
systematically filed fraudulent claims with health insurers. /d. Her role in the scheme
was to coach patients to report to these clinics for medically unnecessary treatments. Her
responsibilities included making certain that patients reported for the unnecessary
treatments. Jd.

Petitioner’s plea and conviction describe all of the elements of a conviction mandating
exclusion under section 1128(a)(3). She was convicted of a felony that occurred after
August 21, 1996. The conviction plainly related to delivery of health care items or
services because Petitioner’s admitted role in the conspiracy was to assure that patients of
the two clinics that employed her were present for medical services, albeit unnecessary,
that were subsequently billed to health insurers. Her criminal offense related to fraud
because it was part of a fraudulent billing scheme that caused health insurers to make
payments.

Petitioner argues that she was not convicted of a felony within the meaning of section
1128(a)(3) because she is not a provider or supplier of health care items or services.
Nothing in this section requires an individual to be a health care provider or supplier in
order to be subject to its reach. It plainly applies to any individual who is convicted of a
felony described in that section.

The LG. is required to exclude Petitioner for a minimum of five years. Act

§ 1128(c)(3)(B). Here, the I.G. opted to exclude Petitioner for a period of 10 years. That
raises the question of whether the length of the exclusion is reasonable.

The purpose of any exclusion is remedial. The intent is not to punish, but to assure that
trust funds and their beneficiaries and recipients are protected from individuals who are
untrustworthy. The Secretary has published regulations, which identify the criteria that
may be used in determining whether any exclusion is reasonable. These criteria are
described as “aggravating” and “mitigating” factors. The regulations do not establish a
formula for measuring the length of an exclusion. Rather, the aggravating and mitigating
factors function very much as rules of evidence. Evidence that falls within an
aggravating or mitigating factor may be weighed to decide an individual’s
trustworthiness and whether an exclusion is reasonable.

In this case the evidence proves the existence of two aggravating factors. Moreover, the
evidence relating to aggravating factors shows that Petitioner was part of a conspiracy to
commit very serious and calculated fraud, fraud that establishes her to be untrustworthy.
An exclusion of 10 years would be reasonable given this evidence of aggravation. First,
Petitioner’s crimes caused financial damages to health insurers of well over $1 million.
42 C.F.R. § 1001.102(b)(1). Evidence proving the impact of Petitioner’s crime consists
of her being sentenced to pay restitution in excess of $1.2 million. I.G. Ex. 4; LG. Ex. 5.'
Second, she committed her crime over a period of nearly four years. I.G. Ex. 3 at 3;

42 C.F.R. § 1001.102(b)(2). The aggravating evidence, viewed in its totality, shows that
Petitioner was willfully contributing to a massive fraud scheme for a protracted period of
time. Ten years is certainly reasonable in light of that.

However, there is mitigating evidence in this case that offsets, at least in part, the
evidence of aggravation. Petitioner’s substantial cooperation with prosecuting authorities
contributed to the conviction of other individuals. That evidence must be weighed
against the aggravating evidence and it militates in favor of a somewhat reduced
exclusion. Based on all of the evidence — aggravating and mitigating — I find an
exclusion of seven years is reasonable in this case.

Petitioner provided extensive cooperation with prosecuting authorities. Her cooperation
was noted at the time of her sentencing and it was the reason that Petitioner avoided
incarceration for her crime. I.G. Ex. 7 at 4-5.

In order to be mitigating, cooperation must result in: other individuals being convicted or
excluded from Medicare and all other federal health care programs; additional cases
being investigated or reports being issued by the appropriate law enforcement agency
identifying program weaknesses or vulnerabilities; or other individuals or entities being

' Although the amount of the fraud committed by the conspiracy was huge, it would be
unfair to Petitioner to attribute all of that fraud to her. She was plainly a very small cog
in a very large conspiracy. Her sentence to pay restitution reflects her role in that
collective activity but it does not suggest that she personally committed fraud of in excess
of $1 million. Suffice it to say that Petitioner contributed to the scheme’s overall impact
without attempting to quantify her personal responsibility.
subjected to civil money penalties or assessments. 42 C.F.R. § 1001.102(c)(3). In other
words, the fact that Petitioner cooperated with prosecuting authorities is not by itself
enough to comprise a mitigating factor. Petitioner must prove that her cooperation led to
one of the results described in the regulation.

It is apparent from the record of Petitioner’s sentencing hearing that she provided
cooperation that led to the conviction of others. In the words of the sentencing judge,
Petitioner:

quickly became forthcoming and honest about her own conduct and that of
others. Her candor about her culpability was quickly notable relative to the
lack of candor of some of her co-defendants who attempted to cooperate.
Through the information . . . [Petitioner] provided the government, it was
able to expand its understanding of the roles and culpability of . . . [several
other co-conspirators].

LG. Ex. 7 at 5.

The I.G. argues that there is no evidence that Petitioner’s cooperation actually resulted in
others being convicted. I disagree. The sentencing judge’s statement is proof that
Petitioner’s cooperation was instrumental in the convictions of her co-conspirators. It is
unclear whether they would not have been convicted but for Petitioner’s cooperation, but
that is not what the regulation requires. The regulation requires that cooperation must
lead to the conviction of others. Here, Petitioner’s evidence plainly was instrumental in
achieving that result.

/s/
Steven T. Kessel
Administrative Law Judge

